internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom p si 1-plr-112354-99 date date legend company d1 d2 year state properties p dollar_figureq dollar_figurer this letter responds to your letter dated date together with subsequent correspondence submitted on behalf of company requesting a ruling that the rental income received by company from certain properties is not passive_investment_income within the meaning of sec_1362 of the internal_revenue_code facts company was incorporated in state on d1 company is engaged in the business of holding leasing and managing real_estate company owns two parcels of commercial real_estate the properties consisting of land and buildings which it leases to third party tenants company anticipates making an election to be treated as an s_corporation for its taxable_year beginning d2 plr-112354-99 company conducts regular inspections of the properties and is responsible for maintaining the roofs exterior walls heating and air conditioning systems plumbing foundations and structures of the properties company maintains fire and casualty insurance on the properties company reviews and supervises all tenant alterations additions or improvements to the properties company pays all property taxes reviews property_tax assessments and pursues property_tax appeals where appropriate company markets the properties to potential tenants evaluates potential tenants and negotiates leases relating to the properties and any amendments or extensions of such leases company maintains all financial and accounting_records relating to the properties the president of company is involved in all material decisions regarding the leasing and management of the properties the president’s services required approximately p hours per month in year company hires outside contractors to fulfill some of its maintenance obligations such as roof repairs glass and door installation and repairs flooring installation and repairs plumbing and heating repairs and fire system maintenance and repairs company received or accrued approximately q in rents and paid_or_incurred approximately r in relevant expenses with respect to the properties for year law and analysis except as provided in sec_1362 sec_1362 provides that a small_business_corporation may elect in accordance with the provisions of sec_1362 to be an s_corporation sec_1362 provides that an election under sec_1362 terminates whenever the corporation i has accumulated_earnings_and_profits at the close of each of three consecutive tax years and ii has gross_receipts for each of such tax years more than percent of which are passive_investment_income except as otherwise provided in subparagraph c sec_1362 provides that the term passive_investment_income means gross_receipts derived from royalties rents dividends interest annuities and sales or exchanges of stock_or_securities sec_1_1362-2 of the income_tax regulations provides that rents means amounts received for_the_use_of or the right to use property whether real or personal of the corporation plr-112354-99 sec_1_1362-2 provides that rents does not include rents derived in the active trade_or_business of renting property rents received by a corporation are derived in an active trade_or_business of renting property only if based on all the facts and circumstances the corporation provides significant services or incurs substantial costs in the rental business generally significant services are not rendered and substantial costs are not incurred in connection with net leases whether significant services are performed or substantial costs are incurred in the rental business is determined based upon all the facts and circumstances including but not limited to the number of persons employed to provide the services and the types and amounts of costs and expenses_incurred other than depreciation conclusion based solely on the facts as presented in this ruling_request and viewed in light of the applicable law and regulations we conclude that the rents company receives from the properties is not passive_investment_income under sec_1362 except for the specific ruling above no opinion is expressed or implied concerning the federal tax consequences of the facts of this case under any other provision of the code specifically no opinion is expressed regarding company’s eligibility under sec_1361 to be an s_corporation further the passive_investment_income rules of sec_1362 are completely independent of the passive_activity rules of sec_469 unless an exception under sec_469 applies the rental_activity remains passive for purposes of sec_469 in accordance with the power_of_attorney on file with this office we are sending a copy of this letter to your authorized representative this ruling is directed only to the taxpayer who requested it according to sec_6110 this ruling may not be used or cited as precedent signed daniel j coburn sincerely daniel j coburn assistant branch chief branch office of the assistant chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes
